Citation Nr: 1423664	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefit sought.  
 
Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.

In a March 2013 decision the Board denied the Veteran's claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2013, the Court granted a joint motion of the parties, vacated the March 2013 decision, and remanded the matter to the Board for further action consistent with the terms of the joint motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand granted by the Court in its August 2013 Order, the parties agreed that a remand was necessary in light of the contentions of the Veteran regarding certain stressful experiences during service in Vietnam which, though not involving combat, did involve circumstances that would invoke provisions of 38 C.F.R. § 3.304(f)(3).

38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, then, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran has yet to be examined by VA for the purposes of this claim.  Given the essentially non-combat related nature of the Veteran's reported stressors, which he associates with fear of hostile military or terrorist activity, and findings contained in post-service treatment records, a remand is necessary to afford the Veteran an examination to determine the likelihood that any diagnosed psychiatric disorder, to include PTSD, has an etiology related to service.  

VA treatment record findings include a May 2006 VA psychology outpatient record Axis I diagnosis of anxiety disorder, not otherwise specified; and "test results compatible with PTSD, but independent corroboration is needed before a diagnosis of PTSD is tenable."  

"Independent corroboration" refers to the requirement of credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
 
However, such independent corroboration of the stressor is not part of the required criteria to be met under 38 C.F.R. § 3.304(f)(3), for a stressor involving the Veteran's fear of hostile military or terrorist activity.  

As there is a tentative diagnosis of PTSD, an examination is needed to determine whether, under 38 C.F.R. § 3.304(f)(3), service connection for PTSD is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for establishing service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).

2.  Obtain any outstanding VA or private treatment records pertaining to an acquired psychiatric disorder, to include PTSD.

3.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any psychiatric problems during or since service.  

4.  Then schedule the Veteran for a VA mental health examination by an appropriate professional (psychiatrist or psychologist).  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be provided to the examiner and reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed psychiatric disorder, to include PTSD, had its onset in service or is related to service, to include related to the Veteran's reported in-service stressful experiences involving fear of hostile military or terrorist action. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then review the claim file to ensure that all of the required development has been completed, and arrange for any additional development indicated.

6. Then, adjudicate the issue of entitlement to service connection for a psychiatric disorder to include PTSD, including consideration of 38 C.F.R. § 3.304(f)(3).  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



